DETAILED ACTION
This is response to Application 16/738,227 filed on 01/09/2020 in which claims 1-14 are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 10, 11, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sung (US 2011/0206142 A1) in view of Anderson et al. (US 2004/0204878 A1)

1.    Regarding claim 1, Sung teaches a communication device (Figure 1), comprising:
Figure 1, 25 detecting and receiving units);
a controller configured to select a radio communication technology of the plurality of radio communication technologies based on the results of the correlation (Figure 5 Paragraph [0074] select protocol based on detected bits); and
a data recovery circuit configured to demodulate and decode the radio signal according to the selected radio communication technology (Figure 5, Paragraph [0049] rapidly detects which NFC protocol and automatically receives data).
Sung does not explicitly disclose a sampling circuit configured to sample the radio signal to generate a sequence of digital sampling values of the radio signal;
a correlator configured to correlate the sequence of digital sampling values with each of a plurality of sequences of reference signal values, wherein each sequence of reference signal values corresponds with a respective radio communication technology of a plurality of radio communication technologies.
Anderson teaches a sampling circuit configured to sample the radio signal to generate a sequence of digital sampling values of the radio signal (Figure 5 and 8 sampling);
a correlator configured to correlate the sequence of digital sampling values with each of a plurality of sequences of reference signal values, wherein each sequence of reference signal values corresponds with a respective radio communication technology of a plurality of radio communication technologies (Figure 5 and 8 estimating higher order auto-cumulant and compare to classify the waveform).


2.    Regarding claim 3, Sung in view of Anderson teaches wherein the correlator is configured to correlate the sequence of digital sampling values with each sequence of reference signal values for each of a plurality of different phase shifts between the sequence of digital sampling values and the sequence of reference signal values (Anderson Figure 5 and 8 Paragraph [0058] estimating higher order cumulant; phase).

3.    Regarding claim 4, Sung in view of Anderson teaches wherein the correlator is configured to determine a value of the correlation between the sequence of digital sampling values and each sequence of reference signal values by taking the maximum of the correlation between the sequence of digital sampling values and the sequence of reference signal values over the plurality of different phase shifts (Anderson Figure 5 and 8 Paragraph [0058] estimating higher order cumulant; phase).

4.    Regarding claim 5, Sung in view of Anderson teaches wherein the correlator is configured to output a correlation value as a result of the correlation of the sequence of Anderson Figure 5 and 8 Paragraph [0058] estimating higher order cumulant).

5.    Regarding claim 6, Sung in view of Anderson teaches wherein the controller is configured to compare the results of the correlation among the plurality of sequences of reference signal values, and is configured to select a radio communication technology of the plurality of radio communication technologies based on the result of the comparison (Sung Figure 5 select radio communication technology; Anderson Figure 5 and 8 Paragraph [0058] estimating higher order cumulant).

6.    Regarding claim 7, Sung in view of Anderson teaches wherein the controller is configured to, if a sequence of reference values has a correlation with the sequence of digital sampling values higher by a predetermined threshold than the other sequence of reference values, select the radio communication technology corresponding to the sequence of reference values (Sung Figure 5 Paragraph [0072] select radio communication technology based on bits detected; Anderson Figure 5 and 8 Paragraph [0058] estimating higher order cumulant).

7.    Regarding claim 8, Sung in view of Anderson wherein the radio communication technologies comprise at least two of ISO/IEC 14443 Type A, ISO/IEC 14443 Type B, FeliCa 212 and FeliCa 424 (Sung Figure 5 Paragraphs [0074] to [0077] select radio communication technology from Felica 212, Felica 424, Type A and Type B; Anderson Figure 5 and 8 Paragraph [0058] estimating higher order cumulant).


8.    Regarding claim 10, Sung in view of Anderson, wherein the radio communication technologies are near-field radio communication technologies (Sung Figures 1 and 5 paragraph [0007] Near Field Communication).

9.    Regarding claim 11, Sung in view of Anderson wherein each sequence of reference signal values includes ideal signal values for the radio communication technology to which it corresponds (Sung Figures 1 and 5 paragraph [0007] Near Field Communication; select technology based on detected bits).

10.    Regarding claim 13, Sung teaches a method for receiving data via a radio signal (Figure 5), comprising: 
receiving a radio signal (Figures 1 and 5, detecting and receiving units);
selecting a radio communication technology of the plurality of radio communication technologies based on the results of the correlation (Figure 5 Paragraph [0074] select protocol based on detected bits); and
demodulating and decoding the radio signal according to the selected radio communication technology (Figure 5, Paragraph [0049] rapidly detects which NFC protocol and automatically receives data).
Sung does not explicitly disclose sampling the radio signal to generate a sequence of digital sampling values of the radio signal; correlating the sequence of digital sampling values with each of a plurality of sequences of reference signal values, wherein each sequence of reference signal values corresponds with a respective radio communication technology of a plurality of radio communication technologies.
Figure 5 and 8 sampling);
correlating the sequence of digital sampling values with each of a plurality of sequences of reference signal values, wherein each sequence of reference signal values corresponds with a respective radio communication technology of a plurality of radio communication technologies (Figure 5 and 8 estimating higher order auto-cumulant and compare to classify the waveform).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide sampling the radio signal to generate a sequence of digital sampling values of the radio signal; correlating the sequence of digital sampling values with each of a plurality of sequences of reference signal values, wherein each sequence of reference signal values corresponds with a respective radio communication technology of a plurality of radio communication technologies as taught by Anderson in the system of Sung for new statistical features for waveform classification see abstract of Anderson.

11.    Regarding claim 14, Sung teaches a communication arrangement (Figure 1), comprising:
a radio transmitter configured to transmit a radio signal according to a radio communication technology (Figures 1 and 5, detecting and receiving units); and
a communication device comprising:
a radio receiver configured to receive the radio signal (Figure 1);
Figure 5 Paragraph [0074] select protocol based on detected bits); and
a data recovery circuit configured to demodulate and decode the radio signal according to the selected radio communication technology (Figure 5, Paragraph [0049] rapidly detects which NFC protocol and automatically receives data).
Sung does not explicitly disclose a sampling circuit configured to sample the radio signal to generate a sequence of digital sampling values of the radio signal;
a correlator configured to correlate the sequence of digital sampling values with each of a plurality of sequences of reference signal values, wherein each sequence of reference signal values corresponds with a respective radio communication technology of a plurality of radio communication technologies.
Anderson teaches a sampling circuit configured to sample the radio signal to generate a sequence of digital sampling values of the radio signal (Figure 5 and 8 sampling);
a correlator configured to correlate the sequence of digital sampling values with each of a plurality of sequences of reference signal values, wherein each sequence of reference signal values corresponds with a respective radio communication technology of a plurality of radio communication technologies (Figure 5 and 8 estimating higher order auto-cumulant and compare to classify the waveform).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a sampling circuit configured to sample the radio signal to generate a sequence of digital sampling values of the radio .

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sung (US 2011/0206142 A1) in view of Anderson et al. (US 2004/0204878 A1) in further view of Kunc et al. (US 2018/0343152 A1).
 
12.    Regarding claim 2, Sung in view of Anderson does not explicitly disclose wherein the sampling circuit comprises a rectifier configured to rectify the radio signal, a peak detector configured to generate an analog envelope of the radio signal, and an analog-to-digital converter configured to generate a digital envelope of the radio signal, wherein the sequence of digital sampling values of the radio signal are sequential values of the digital envelope of the radio signal.
Kunc teaches wherein the sampling circuit comprises a rectifier configured to rectify the radio signal, a peak detector configured to generate an analog envelope of the radio signal, and an analog-to-digital converter configured to generate a digital envelope of the radio signal, wherein the sequence of digital sampling values of the radio signal are sequential values of the digital envelope of the radio signal (Paragraph [0025] and [0077] rectified signal; analog envelope; digital signal).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the sampling circuit . 

Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sung (US 2011/0206142 A1) in view of Anderson et al. (US 2004/0204878 A1) in further view of Faithorn (US 2013/0084798 A1).

13.    Regarding claim 9, Sung in view of Anderson does not explicitly disclose wherein the radio communication technologies comprise at least ISO/IEC 14443 Type B, FeliCa 212 and FeliCa 424, and the controller is configured to select ISO/IEC 14443 Type B if the correlation of the sequence of reference signal values corresponding to FeliCa 212 and the sequence of reference signal values corresponding to FeliCa 424 differs by less than a predetermined threshold.
Faithorn teaches wherein the radio communication technologies comprise at least ISO/IEC 14443 Type B, FeliCa 212 and FeliCa 424, and the controller is configured to select ISO/IEC 14443 Type B if the correlation of the sequence of reference signal values corresponding to FeliCa 212 and the sequence of reference signal values corresponding to FeliCa 424 differs by less than a predetermined threshold (Figures 3 and  5, Paragraph [0036] modulation threshold between that used for Type A and Type B; digital value of 0 if below threshold).


14.    Regarding claim 12, Sung in view of Anderson does not explicitly wherein each sequence of reference signal values includes ideal signal values of a polling command for the radio communication technology to which it corresponds.
Faithorn teaches wherein each sequence of reference signal values includes ideal signal values of a polling command for the radio communication technology to which it corresponds (Figure 5 Paragraph [0032] to [0039] polling command; extract identifiers; select NFC identity).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide wherein each sequence of reference signal values includes ideal signal values of a polling command for the radio communication technology to which it corresponds as taught by Faithorn in the system of Sung in view of Anderson for selecting a single device identity on NFC devices that emulate multiple identities see abstract of Faithorn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE LEE LO whose telephone number is (571)270-1952.  The examiner can normally be reached on Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571)272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DIANE L LO/Primary Examiner, Art Unit 2466